Citation Nr: 1703942	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-43 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for shin splints.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for bilateral heel spurs.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a gastrointestinal disability.

11.  Entitlement to service connection for carpal tunnel syndrome.

12.  Entitlement to service connection for bilateral nerve damage of the lower legs and feet (claimed as restless leg syndrome).

13.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from April 1993 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims resides currently at the Roanoke, Virginia RO.

The Board notes that the Veteran has claimed entitlement to service connection for depression and anxiety, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue is thus restated on the title page of this decision.

In August 2016, the Veteran provided testimony at a Central Office hearing.  A transcript of the hearing is of record.  

In August and October 2016, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The issues of entitlement to a disability rating in excess of 10 percent for lumbosacral strain and of entitlement to service connection for erectile dysfunction, a left shoulder disability, a left knee disability, shin splints, a right ankle disability, bilateral heel spurs, sleep apnea, gastrointestinal disability, carpal tunnel syndrome, bilateral nerve damage of the lower legs and feet, and for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F. R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has described noise exposure during his lengthy service with special operations.  He states that he routinely participated in training events that included weapons fire without sufficient hearing protections.  He also reports that he was involved in numerous helicopter transports and training exercises with nothing more than foam ear plugs.  He reported the onset of tinnitus in 1994 and that the ringing has continued since that time.  

As a preliminary matter, the Board notes that the Veteran's military occupational specialty (MOS) was an intelligence applications craftsman.  While this MOS is not associated with acoustic trauma, the Veteran has provided competent testimony that he was exposed to acoustic trauma while in service; further, there is nothing in the record to call into question his claims of noise exposure while in serve.  As such, the Board concedes that the Veteran was exposed to loud noises while in service.

Moreover, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  The Board notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309 (a).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases. Thus, even in the absence of a favorable medical opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise, and the Veteran is entitled to the benefit of the doubt and the grant of service connection for tinnitus. 38 U.S.C.A. § 5108 (b).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is required in order to properly assess the Veteran's remaining claims.

Lumbosacral Strain

The Veteran's only VA examination of the lumbar spine was conducted in February 2009, primarily to determine whether his low back disability was related to his service.  The Veteran contends that his low back disability is worse than the current disability rating reflects and indicates that manifestations of his back disorder have worsened since the February 2009 VA examination, to include radiculopathy and erectile dysfunction.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since a VA examination was conducted, in light of the Veteran's indication of a worsening of this disorder, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected lumbosacral spine.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). 

Moreover, the Board finds that the February 2009 VA examination is inadequate for rating purposes.  The regulations with regard to rating service-connected joint disorders require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

Erectile Dysfunction

The Veteran not only contends that his erectile dysfunction is secondary to his service-connected lumbosacral spine disorder, but that it is also a result of currently diagnosed pituitary microadenoma.  In an October 2106 letter, the Veteran's private physician related that the Veteran had low testosterone which was likely secondary to a pituitary microadenoma.  The physician explained that the resulting low testosterone has caused decreased libido, energy and mood changes.  

The Veteran contends that he has experienced problems with erectile dysfunction while he was in service, but was not diagnosed with a disorder until after he was discharged.  Accordingly, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's erectile dysfunction.  
       
Left Shoulder, Left Knee, Shin Splints, Right Ankle 

The Veteran contends that he injured his left shoulder after a parachute jump.  He states that during the landing, his chute pulled forward, his left arm and shoulder were extended and he could audibly hear his shoulder pop.  He reported that he could not raise his arm above his waist for days but he did not report the incident for fear of losing his flight status.  The Veteran is competent to report that he injured his shoulder in service.    

Moreover, a review of the service treatment records show that on reports of medical history dated in November 2003 and June 2004, the Veteran indicated in the affirmative that he had a painful shoulder, elbow or wrist.  He further reported that he had left shoulder pain from a fall/skydiving.  He contends that he still experiences pain in his left shoulder and that he is limited in the weight that he can lift.    

With respect to his claims for the left knee, shin splints and right ankle, the Veteran contends that all the disorders are related to his skydiving duties.  He reports that the disabilities are not a result of a specific injury but are a result of the nature of his duties that included repeated parachute jumps and other physical activity.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of the claimed left shoulder, left knee, shin splints and right ankle disabilities.  

Bilateral Heel Spurs

The Veteran contends that he developed bilateral heel spurs from extended rucksack marches involving improper footwear.  He states that he continues to have persistent bilateral heel pain.

Following a VA (QTC) examination in October 2010, the examiner initially stated that the Veteran's bilateral heel spurs were related to his military service.  However, in a subsequent addendum, the examiner acknowledged that there was no objective evidence of heel spurs on examination.  

In light of the Veteran's reports of constant heel pain since service and the examiner's conflicting statements on VA examination, the Board finds that further VA examination and opinion is warranted.

Sleep Apnea

The Veteran contends that he first experienced symptoms of sleep apnea during active duty service.

An August 2010 private polysomnogram shows that the Veteran was diagnosed as having obstructive sleep apnea.  

The Veteran has submitted a lay statement from a service member who served with him and attested to his loud snoring and gasping for air during his sleep.

The Veteran should be provided a VA examination to address the etiology of his sleep apnea.

Gastrointestinal Disability

The Veteran reports the onset of gastrointestinal problems during active duty.  In particular, he reports having heartburn and reflux and regurgitation of stomach contents.   

A review of the service treatment records show that on reports of medical history dated in November 2003 and June 2004, the Veteran indicated in the affirmative of having frequent indigestion or heartburn.

Following VA (QTC) examination in October 2010, the examiner provided a diagnosis of gastroesophageal reflux disease (GERD) but opined that the disorder was not related to service because of a lack of documentation of such complaints during service.

Given that the examiner did not comment on the Veteran's reports of frequent indigestion and heartburn during service, the Board finds that further opinion is warranted.


Carpal Tunnel Syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome that had an onset during active duty service.  Specifically, he reports that, as an intelligence specialist, he had lengthy use of laptops and personal computers.  He states that he experiences ongoing tingling and numbness of the fingers and loss of grip.   

The Veteran has a current diagnosis of bilateral carpal tunnel syndrome.  However, an October 2010 VA examiner opined that the disorder was not related to service because of a lack of documentation of such complaints during service.

As the examiner did not comment on the Veteran's reports of frequent typing on laptops and computers during service, and of his reports of ongoing tingling and numbness of the fingers, the Board finds that further opinion is warranted.

Bilateral Nerve Damage of Lower Legs and Feet (claimed as restless leg syndrome)

The evidence of record shows that the Veteran is currently diagnosed as having restless leg syndrome.

The Veteran contends that he has uncontrollable twitching that occurs during the day and night.  He states that he experienced these sensations while he was in service and that the symptoms have persistent ever since.  

The Veteran should be provided a VA examination to address the etiology of his restless leg syndrome.

Acquired Psychiatric Disorder

The Veteran contends that he experienced the onset of psychiatric symptoms during active duty service.  Specifically, he reports that he was under a lot of mental stress related to his service duties which ultimately resulted in his divorce in May 2001.   

Service treatment records show that on the report of medical history dated in June 2004, the Veteran reported in the affirmative that he experienced nervous trouble (such as anxiety or panic attacks), loss of memory or amnesia, frequent trouble sleeping, and depression or excessive worry.  The examiner noted the following history of "adjustment disorder with anxiety (divorce)."

Of record is a July 2016 private psychological evaluation in which the Veteran is diagnosed as having anxiety depression, unspecified anxiety disorder, unspecified sleep-wake disorder, and PTSD.  The examiner noted in the report that the Veteran was assigned to Air Force Special Operations from 1993 to 2004.  It was also noted in the report that the Veteran had episodes at night where he hallucinates and believes he is in danger.  

The Veteran testified at the August 2016 Board hearing that he could not talk specifically of the incidents that he experienced as a result of his work with Special Operations but that he underwent a tremendous amount of stress.  He reported seeking treatment for anxiety and depression during service.      
  
The Board concludes the Veteran should be afforded a VA examination to obtain a medical opinion as to whether a psychiatric disorder, to include depression, anxiety and PTSD, is related to any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an orthopedic VA examination to determine the severity of his service-connected lumbosacral strain.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.

A thorough neurological examination of the Veteran's low back must be conducted. The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disorder.  The examiner must also specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

The examiner should also address whether the Veteran has current bowel incontinence and/or erectile dysfunction proximately due to or chronically aggravated by his lumbar spine disability.  Rationale must be provided for the opinion proffered.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed erectile dysfunction.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner is asked to determine if it is at least as likely as not that the Veteran's erectile dysfunction and/or pituitary adenoma had its onset during or is in any way related to his military service?  

If the pituitary adenoma is opined to be at least as likely as not etiologically related to service, the examiner should determine whether it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to or chronically aggravated by low testosterone and his diagnosis of pituitary microadenoma.  

The examiner is also asked to opine whether it is at least as likely as not that the Veteran's erectile dysfunction is proximately due to or chronically aggravated by his service-connected lumbosacral spine disability.  Consideration must be given to the opinion of the VA examiner rendered in this regard in response to item #1. above.

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed left shoulder, left knee, shin splints and right ankle disabilities.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history that can be experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify all current disorders of the left shoulder, left knee, shin splints, and right ankle disabilities.  Thereafter, he or she should offer an opinion regarding the following: 

(a) Is it at least as likely as not that any left shoulder disorder had its onset during or is in any way related to his military service, to include parachute jumps?

(b) Is it at least as likely as not that any left knee disorder had its onset during or is in any way related to his military service, to include parachute jumps?

(c) Is it at least as likely as not that any shin splints had its onset during or is in any way related to his military service, to include parachute jumps?

(d) Is it at least as likely as not that any right ankle disorder had its onset during or is in any way related to his military service, to include parachute jumps?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral heel spurs.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history that can be experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should identify any current heel spurs. Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that a heel spur of either foot had its onset during or is in any way related to his military service, to include the use of improper fitting footwear?

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

5.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his sleep apnea.  The claims file must be provided to the examiner for review in connection with the examination. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record. It should be noted that the Veteran is competent to attest to factual matters which he has experienced through his senses. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not that the currently diagnosed sleep apnea had its clinical onset during a period of active service or is related to any in-service event, disease, or injury, to include his reported snoring by a former service comrade. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of a gastrointestinal disability, to include GERD.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should offer an opinion regarding the following: 

Is it at least as likely as not that a gastrointestinal disability, to include GERD, had its onset during or is in any way related to his military service, to include November 2003 and June 2004 service treatment reports of medical history of frequent indigestion and heartburn?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral carpal tunnel syndrome.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should offer an opinion regarding the following: 

Is it at least as likely as not that bilateral carpal tunnel syndrome had its onset during or is in any way related to his military service?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

8.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of a bilateral nerve damage of the lower legs and feet, to include restless leg syndrome.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner should offer an opinion regarding the following: 

Is it at least as likely as not that bilateral nerve damage of the lower legs and feet, to include restless leg syndrome, had its onset during or is in any way related to his military service?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

9.  Schedule the Veteran for a VA psychiatric examination before an appropriate specialist. The Veteran's claims file and copy of this remand must be provided to the examiner for review. All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If PTSD is diagnosed, is it at least as likely as not (probability of at least 50) that such diagnosis is related to service, to include a fear of hostile military or terrorist activity? 

The Board notes that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b) If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(c) Does the Veteran meet the criteria for any psychiatric disorder other than PTSD?  If the answer is "Yes," please provide the diagnosis for each such mental disorder found to exist.

(d) For each diagnosis of an acquired psychiatric disorder other than PTSD, is it at least as likely as not that any such mental disorder developed during, was caused by, or is the result of, any event that occurred during service?

(e) If the examiner finds that the Veteran does not meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with any conflicting findings and opinions of record. 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted) or studies, which may reasonably explain the medical guidance in the study of this case. 

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


